Citation Nr: 1524025	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for kidney contusion. 

2.  Entitlement to service connection for kidney calcification. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for end-stage renal disease. 


REPRESENTATION

Veteran represented by:	Donald G. Fernstrom, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Paul, Minnesota.  A transcript of this hearing has been associated with the claims file. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's kidney contusions, kidney calcification, hypertension and end-stage renal disease were not observed during active duty service or for many years thereafter, and are not related to service or to a service-connected disability.    






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for connection for kidney contusion have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for entitlement to service connection for connection for kidney calcification have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for entitlement to service connection for connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The criteria for entitlement to service connection for connection for end stage renal disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for the disabilities at issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this regard, a letter sent to the Veteran in October 2010 and February 2011 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claims on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the Veteran's September 2014 Board hearing testimony.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

In this case, the RO scheduled the Veteran for a genitourinary and hypertension examination in December 2010, but the Veteran was unable to attend due a snowstorm.  The examination was rescheduled for February 2011 which the Veteran did not attend because he was having kidney surgery.  In a February 2011 report of general information, the Veteran informed the RO that he was released from the Minneapolis VAMC, however, he will be unable to attend a C&P examination for several weeks.  In April 2011, a VA physician reviewed the claims file and provided a report without in-person examination of the Veteran because he was unable to report to the examination.  In that regard, the Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure attend the scheduled VA examination or provide a date for which he is able to attend to schedule VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Alternatively, the VA physician correctly recited the Veteran's pertinent medical history and contentions and provided a medical opinion that is adequate for adjudication purposes as it was based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has also been afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that a Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issues on appeal and noted what evidence was necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Analysis

In this case, the Veteran is claiming entitlement to service connection for kidney bruise/contusion, kidney calcification, hypertension and end-stage liver disease.  He specifically attributes that all of these claimed disorders are due to falling down a flight of stairs while in service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

After a review of the evidence, the Board determines that service connection is not warranted for any of the disorders on appeal.  As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to the kidney, hypertension or any sort of renal dysfunction in service.  Significantly, while the Veterran sustained a fall in June 1971, there is no indication of an underlying chronic disorder due to this incident.  An August 1971 clinical record provided that the Veteran was admitted to the Tachikawa AFB hospital in Japan by air evacuation after falling down a flight of stairs causing trauma to the left mandible with fracture of one molar and sprains and contusions of the neck and back muscles.  A physical examination revealed no significant findings except for a slightly swollen and inflamed right great toe which still had full range of motion.  The Veteran expressed "dissatisfaction with the military" and the examiner noted psychological symptoms due to his marital problems.  The clinician provided a diagnosis of adult situation reaction, contusion of the great toe and fracture of the left lower molar.  In an October 1971 health record, the Veteran continued to complain of a sore back and knuckles.  A physical examination revealed no swelling of the knuckles and no pathology for the back.  A follow-up physical examination in December 1971 of the back noted that except for the right hip being 1 centimeters higher than the left hip, the examiner found no pathology, spasm or tenderness.  The Veteran was placed on a limited duty physical profile from November 1971 to December 1971.  The Veteran resumed general military duty by December 1971.  Significantly, the Veteran's separation physical examination in January 1972 revealed a normal abdomen, G-U system, upper extremity, lower extremity and spine.  
 
Initially, in his formal claim VA Form 21-526, the Veteran claimed that after service, he applied for life insurance benefits and the urine test administered showed "some kidney issues."  He reported that he was further tested by a specialist in Colorado Spring and was diagnosed with kidney calcification of the left kidney and hypertension resulting from the kidney calcification.  The Veteran reported that he was diagnosed with end-stage renal disease in November 2008 at the Mayo Clinic and his private nephrologist explained that the condition would "have to had some sort of injury which would have bruised my kidney and resulted in the calcification."  The Veteran also argues that the only sort of injury to his back or kidney was the 1971 fall in service.  

A review of the January 1996 private treatment record from the Denver Nephrologist Dr. A.H. reported that the Veteran has nephrotic syndrome due to focal sclerosis.  

Private treatment from the Park Nicollet Methodist Hospital dated in August 2007 revealed continued treatment for chronic kidney disease stage III "due to idiopathic focal segmental glomerulosclerosis."  Private treatment records from the Central Lakes Medical Clinic dated through December 2009 reflect a diagnosis and treatment for diabetes, renal failure and hypertension but no etiological opinion is provided.  Private treatment record from CentraCare Health, Dr. C.H., dated November 2008 revealed that the Veteran has chronic kidney disease stage IV with an estimated glenomerula filtration rate between 19 to 22.  The private clinician indicated that the "underlying diabetes mellitus and hypertension are the most likely culprit for his chronic kidney disease."   

An April 2011 VA examination report was obtained to address whether the Veteran's claimed disorder was etiologically related to service.  The examiner conducted a review of the claims file and found that there is no medical evidence that the Veteran sustained a renal contusion in June 10, 1971.  The VA examiner opined that a renal contusion does not cause, contribute to, nor enhance the progression of renal calcification, hypertension, or end-stage renal disease.  Giving him the benefit of the doubt and making the assumption that his back pain was a result of rental condition, there is still no medical evidence that he had a gross hematuria.  Therefore, his renal contusion would have to be staged as Grade I through III.  His urinalysis while hospitalized was normal and renal contusion of this grade does not cause, contribute or enhance the progression of renal calcification, hypertension or end-stage renal disease.  The examiner concluded that his renal disease is a result of his renal focal sclerosis which is not caused by renal contusion.  

Private treatment from the Mayo Clinic in July 2014 revealed that the Veteran received a kidney transplant in June 2014.  The private clinician noted, "[h]e unfortunately developed end-stage renal disease due to secondary focal segmental glomerulosclerosis."  With regards to the cause of his kidney failure, the Veteran asked his private physician whether a contusion can result in proteinuria.  The private physician explained that "any injury to the kidney such as a blunt force trauma, hematoma or laceration 'can result' in some renal scarring that 'could' result in proteinuria."  

Finally, in January 2015, the Veteran submitted a private opinion letter dated December 2014 from his private physician, Dr. C.H.  The private physician reported that he began treating the Veteran in 2008 and that his kidney function was around 20 percent indicating near end-stage kidney failure.  Due to the advanced stage, he was unable to perform any diagnostic testing that would have provided an answer to the etiology of the Veteran's kidney failure.  The private physician indicated that it is not uncommon to be "able" to define the etiology of kidney failure at the end-stage of kidney failure.  Thus, it is "unwise" and "not within my medical skill set to attempt to define a cause (etiology) of the Veteran's kidney failure."    

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the post-service evidence does not reflect symptoms related to renal dysfunction or a disorder until over two decades after the Veteran separated from active duty.  Specifically, the first indication of nephrotic syndrome was not until January 1996, over 24 years since separation from service.  The first diagnosis of renal failure was not until April 2008, over 36 years after separation from service.  Finally, private treatment records in January 1996, August 2007, November 2008 and July 2014 as well as the April 2011 VA opinion attribute the Veteran's kidney disease as due to focal sclerosis or idiopathic focal segmental glomerulosclerosis.  When the Veteran asked whether his kidney disease was caused by a contusion, his private physician explained that "any injury to the kidney such as a blunt force trauma, hematoma or laceration 'can result' in some renal scarring that 'could' result in proteinuria."  Finally, a December 2014 private opinion from Dr. C.H. found that diagnostic testing to determine the etiology of the Veteran's kidney disease cannot be conducted and that it would be unwise and against his medical skill set to provide an opinion as to the etiology of the Veteran's kidney disease.  

With regards to the private examiner's opinion that a contusion "could" result in proteinuria, the Board finds that this opinions speculative in nature and is insufficient to support a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As such, this opinion is afforded no probative value in establishing medical nexus.  Even assuming that his opinion is credible, this alone is insufficient to establish nexus because the record is silent as to any complaints, treatment or diagnosis of a contusion or proteinuria in service or within one year of separation.  

Thus, in summary, no treating physician or VA examiner has opined that the claimed disorders are related to service, nor does the evidence suggest such a relationship.  To the contrary, the private treating physician noted that his kidney disorders are a result of focal sclerosis or idiopathic focal segmental glomerulosclerosis.  Thus, the opinions provided by the Veteran's private treating physicians cannot provide the basis upon which the Veteran's claim is granted.  

By contrast, the April 2011 VA physician opined that a renal contusion does not cause, contribute to, nor enhance the progression of renal calcification, hypertension, or end-stage renal disease.  By way of rationale, he found that even assuming that his complaints of back pain in service was a result of a renal condition, there is still no medical evidence that he had a gross hematuria that would result in kidney disease.  The medical opinion proffered by the examiner included a thorough review of the Veteran's record and summary of the Veteran's contention.  The VA opinion that his kidney disease is actually due to focal sclerosis is also supported by the private treatment records that provide the same conclusion.  Additionally, the physician provided a thorough rationale regarding his opinion that the Veteran's current renal is not etiologically related to the Veteran's active service.  It is clear that the examiner took into consideration all relevant factors in giving his opinion and the Board finds that it is highly probative to the matter at hand.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his renal dysfunction and diseases is related to his fall during active service.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of renal disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a kidney disorder, to include renal disease and secondary hypertension.  In this case, the Veteran is not competent to provide testimony regarding the etiology of his renal disorders or secondary hypertension, as none of them are diagnosed by unique and readily identifiable features, and do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

As such, the Veteran's opinion as to the etiology of his renal disease and secondary hypertension is not competent evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In turn, the persuasive value of his lay contentions is minimal because the overall medical picture is complex.  Given the lack of evidence that the Veteran had a kidney disorder during his period of service and the absence of competent and credible evidence that his current renal disease is related to that period of service, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his current renal disease and his first period of active service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his renal disease is related to his injury in service.  In sum, his lay assertions are also outweighed by the more probative VA examination with opinion.  

While it is true that the Veteran is competent to testify about the presence of observable symptomatology, such statements are not credible in view of other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Despite copious records of medical treatment, he never once reported to his private treating physician that is condition is the result his fall in active duty.  

Moreover, again, the Veteran is competent to describe symptoms; however, in this case, while the Veteran has contended that his renal disease is a result of his fall in service, he has not provided any lay evidence accurately describing any associated symptoms that began during this period.  At the April 2014 hearing, the Veteran reasserted that a urine test administered for purchasing life insurance showed protein in the urine and he was diagnosed with kidney calcification of the left kidney and he was diagnosed with left kidney calcification at the Eisenhower Hospital within either the first or second year after separation of service.  However, the evidence of record reflect are silent for treatment for kidney dysfunction until December 1996.  Thus, the unsubstantiated statements regarding the claimed etiology are found to lack credibility.  

In sum, the weight of the competent and credible evidence does not show the Veteran's kidney contusion, kidney calcification, hypertension, or end-stage renal disease is related to his active service.  Accordingly, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for kidney contusion is denied.

Entitlement to service connection for kidney calcification is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for renal disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


